                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
RYAN BAGWELL                         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                Civil Action No. 1:15-cv-00531 (CRC)
                                     )
UNITED STATES DEPARTMENT OF          )
JUSTICE                              )
                                     )
                  Defendant.         )
___________________________________ )

                          THE PARTIES’ JOINT STATUS REPORT

       Defendant, the U.S. Department of Justice (“DOJ”), by and through its undersigned

counsel, and Plaintiff, Ryan Bagwell (“Plaintiff”), pursuant to the Court’s October 17, 2019,

Order, directing the parties to file a joint status report by December 5, 2019 as follows:

Defendant’s Response

       Defendant provided Plaintiff with a final response regarding the “inadvertently

overlooked” records on December 4, 2019. Prior to response, EOUSA examined the narrowed

pool of records in light of the Court’s inquiry regarding grand jury material during the June 13,

2019 status conference.

Plaintiff’s Response

       The government notified Plaintiff on December 4, 2019 that it completed its review of

the 11,648 pages of records and would withhold all documents, citing FOIA Exemptions (b)(6),

(b)(7)(C) and Rule 6(e) of the Federal Rules of Criminal Procedure (relating to grand jury

secrecy). However, the records at issue involve emails between certain university officials
regarding the Penn State/Sandusky matter that will not reveal matters that occurred before the

grand jury. Plaintiff believes this wholesale withholding constitutes an act of bad faith because

the government is aware of the standard for withholding access to public records based on Rule

6(e) as outlined in ​Senate of Puerto Rico v. U.S. Dept of Justice​, 823 F.2d 574 (D.C. Cir. 1987),

and it cannot meet that standard.

       Additionally, pursuant to the Court’s October 17, 2019 order, Plaintiff began to confer

with the government’s counsel regarding a proposed production schedule for the so-called

“remand records.” The parties plan to file a joint proposed production schedule for the remand

records by January 4, 2020.
Dated: December 5, 2019                         Respectfully submitted,



_____​/s/​_​Ryan Bagwell__​ __________   JESSIE K. LIU
444UphamStreet                           UNITED STATES ATTORNEY
Melrose,MA02176                          D.C. BAR NUMBER
(608)466-6195                            472845
Email: ryan@ryanbagwell.com
                                         DANIEL F. VAN HORN, D.C. Bar No. 924092
Prose Plaintiff                          Chief, Civil Division

                                         _____​/s/​_​Rhonda L. Campbell__​ __________
                                         Rhonda L. Campbell
                                         D.C. Bar No. 462402
                                         Assistant United States Attorneys
                                         Civil Division
                                         555 4th Street,N.W.
                                         Washington, D.C. 20530
                                         (202) 252-2559
                                         Rhonda.campbell@usdoj.gov

                                         Counsel for United States
